DETAILED ACTION…

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:


(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Such claim limitations are: “information obtaining unit” in claim 1, , “periphery detection unit”  in claims 1,6,7 and 8, “vehicle position estimation unit", “path setting unit” in claims 1-5, and 8,  “estimation control unit” and “vehicle control unit” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Specifically, 
“information obtaining unit” refers to a processor (Applicant’s Specification [0024]), “periphery detection unit”  refers to a sensor (Applicant’s Specification [0019]) , “vehicle position estimation unit” refers to a processor that “calculates a vehicle position” (Applicant’s Specification [0042]), “path setting unit” refers to “processing device capable of setting a drive-out path “ (Applicant’s Specification [0006]),  “estimation control unit” refers to a processor to “select estimation results” (Applicant’s Specification [0025]) and “vehicle control unit refers to ” executes a control program stored in ROM or the like to control the driving of the vehicle”  (Applicant’s Specification [0023]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 
limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over by Kim et al. (US 2018/0345955 A1) in view of Yamaguchi et al. (US 2020/0017099 A1).

Regarding Claim 1, Kim teaches an onboard processing device capable of setting a drive-out path for a target vehicle from a parking place (Kim, [0244] “The parking-out system may perform an operation of pulling the vehicle out of a parking space”, Examiner interprets “parking place” as parking space – refer to Applicant’s Specification Fig 2) comprising: an information obtaining unit configured to obtain a parking path when the target vehicle enters the parking place (Kim, [301]  “the controller may generate a parking path along which the vehicle enters into a selected parking available space”, Examiner interprets “parking place” as parking space – refer to Applicant’s Specification Fig 2); a periphery detection unit configured to detect a peripheral environment of the target vehicle (Kim, [0072] “The object information may be information regarding the form, location, size, and/or color of an object sensed by the object detection apparatus”) and a path setting unit configured to set a drive-out path when the target vehicle drives out from the parking place based on the vehicle position estimated, the parking path, and the peripheral environment detected (Kim, [0245] “The parking-out system may perform an operation of pulling the vehicle out of a parking space, by providing a control signal to the vehicle drive apparatus based on location information of the vehicle … [0246] “The parking-out system may perform an operation of pulling the vehicle out of a parking space, by providing a control signal to the vehicle drive apparatus based on object information received from the objection detection apparatus”).
Kim does not teach a parking map configured to specify a position of a driving affecting object that exists on a periphery of the parking place when the target vehicle enters the parking place and a vehicle position estimation unit configured to estimate a vehicle position of the target vehicle on the parking map based on the peripheral environment.  However Yamaguchi teaches these limitations.
Yamaguchi teaches a parking map configured to specify a position of a driving affecting object that exists on a periphery of the parking place when the target vehicle enters the parking place (Yamaguchi, [0045] “the map generation unit generates the environment map including objects around the parking target position”) and a vehicle position estimation unit configured to estimate a vehicle position of the target vehicle on the parking map based on the peripheral environment (Yamaguchi, [0040] “the parking assist unit estimates…the position of the host vehicle on the environment map”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Yamaguchi to provide a parking map configured to specify a position of a driving affecting object that exists on a periphery of the parking place when the target vehicle enters the parking place and estimate a vehicle position of the target vehicle on the parking map based on the peripheral environment.  Doing so would allow setting of the drive-out path avoiding driving affecting objects.

Regarding Claim 6, Modified Kim teaches the onboard processing device according to claim 1. Kim, as modified, does not teach wherein the parking map comprises, as the driving affecting object, an obstacle for the target vehicle and a grounded object provided in an area including the parking, and wherein the vehicle position estimation unit estimates the vehicle position on the parking map by performing a processing of matching a position of the driving affecting object that is detected by the periphery detection unit when the target vehicle drives out from the parking place with a position of a driving affecting object in the parking map.  However, Yamaguchi teaches these limitations.
Yamaguchi teaches wherein the parking map comprises, as the driving affecting object, an obstacle for the target vehicle and a grounded object provided in an area including the parking space (Yamaguchi, [0022] “surrounding situation around the host vehicle that the surrounding situation sensor can detect include stationary objects (obstacles) such as buildings, walls, poles, traffic signs, other vehicles, and bicycles, white lines on roads, and…parking frames”), and wherein the vehicle position estimation unit estimates the vehicle position on the parking map by performing a processing of matching a position of the driving affecting object that is detected by the periphery detection unit when the target vehicle drives out from the parking place with a position of a driving affecting object in the parking map.  (Yamaguchi, [0045] “the map generation unit generates the environment map including objects around the parking target position”, [0040] “the parking assist unit estimates…the position of the host vehicle on the environment map”, Examiner interprets parking space as “parking place” – refer to Applicant’s Specification Fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Yamaguchi to perform a process of matching a position of the driving affecting object that is detected by the periphery detection unit .

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over by Kim et al. (US 2018/0345955 A1) in view of Yamaguchi et al. (US 2020/0017099 A1), in further view of Suzuki et al. (US 2020/0369204 A1).

Regarding Claim 2, Modified Kim teaches the onboard processing device according to claim 1, wherein the path setting unit sets, as the drive-out path (Kim, [0246] “The parking-out system may perform an operation of pulling the vehicle out of a parking space, by providing a control signal to the vehicle drive apparatus”), a shift reverse reproduction drive-out path in which the target vehicle is driven in a reverse direction along the parking path (Kim, [0213] “The transmission drive unit may adjust the state of the transmission. The transmission drive unit may adjust a state of the transmission to a…reverse R… state”).  

Kim, as modified, does not teach another drive-out path in which the target vehicle is driven along the parking path after the target vehicle drives off from the parking path.  However, Suzuki teaches this limitation (Suzuki, Fig 5).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Suzuki to provide another drive-out path in which the target vehicle is driven along the parking path after the target vehicle drives off from the parking path.  Doing so would control the target vehicle to continue on its trajectory after exiting from the parking space.

Regarding Claim 7, Modified Kim teaches the onboard processing device according to claim 1, wherein the periphery detection unit comprises an imaging unit configured to image a periphery of the target vehicle (Kim, Fig 7 Box 310, [0143] “The objection detection apparatus include a camera”) .  Kim, as modified, also teaches causes a driving of the target vehicle when the target vehicle drives out from the parking place to be controlled by making use of the vehicle position so estimated (Kim, [0245] “The parking-out system may perform an operation of pulling the vehicle out of a parking space, by providing a control signal to the vehicle drive apparatus based on location information of the vehicle”, Examiner interprets “parking place” as parking space – refer to Applicant’s Specification Fig 2).

Kim, as modified, does not teach, wherein the vehicle position estimation unit comprises: a first vehicle position estimation unit configured to estimate a vehicle position of the target vehicle through a dead reckoning using a sensor provided on the target vehicle; a second vehicle position estimation unit configured to estimate the vehicle position using a characteristic point extracted from an image imaged by the imaging unit; and an estimation control unit configured to make the first vehicle position estimation unit estimate the vehicle position when a vehicle control unit provided on the target vehicle causes the target vehicle to be driven while following the drive-out path, and to make the second vehicle position estimation unit estimate the vehicle position in place of the first vehicle position estimation unit when the characteristic point satisfies a predetermined condition.  However, Suzuki teaches these limitations.


Suzuki teaches, wherein the vehicle position estimation unit comprises: a first vehicle position estimation unit configured to estimate a vehicle position of the target vehicle through a dead reckoning using a sensor provided on the target vehicle (Suzuki, [33] “… based on detection data and the like of the wheel speed sensor and steering angle sensor… it is common to use a dead reckoning approach in which the position and orientation of the host vehicle are estimated based on the relationship between the travel distance of the center of the rear wheel axle and the front-wheel steering angle.”); a second vehicle position estimation unit configured to estimate the vehicle position using a characteristic point extracted from an image imaged by the imaging unit (Suzuki, [33] “... the positional relationship of the host vehicle relative to detection data detected by the spatial recognition sensor , the positional relationship of the host vehicle relative to white lines on the ground captured by the cameras”); and an estimation control unit configured to make the first vehicle position estimation unit estimate the vehicle position when a vehicle control unit provided on the target vehicle causes the target vehicle to be driven while following the drive-out path (Suzuki, [33] “The dead reckoning approach is useful for the case of considering traveling in a limited section such as parking operation…”The self-position estimation unit outputs the estimated self-position to the parking-trajectory tracking-control unit”) and to make the second vehicle position estimation unit estimate the vehicle position in place of the first vehicle position estimation unit when the characteristic point satisfies a predetermined condition (Suzuki, [33] “…self-position estimation unit may estimate the absolute position of the host vehicle…the position of the host vehicle relative to a specified reference point, using a position detection sensor…”).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Suzuki to include a dead reckoning approach and using a characteristic point extracted from an image imaged by the imaging unit to estimate the vehicle position.  Doing so would allow the vehicle to follow the drive-out path and avoid driving affecting objects.

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over by Kim et al. (US 2018/0345955 A1) in view of Yamaguchi et al. (US 2020/0017099 A1), in further view of Suzuki et al. (US 2020/0369204 A1) and Kasai et al. (US 2020/0398829 A1).

Regarding Claim 3, Modified Kim teaches the onboard processing device according to claim 2, and to enable the target vehicle to perform a direction changing operation in which a direction of the target vehicle is changed to a reverse direction on a periphery of the target vehicle (Kim, [0213] “The transmission drive unit may adjust the state of the transmission. The transmission drive unit may adjust a state of the transmission to a reverse R…state…”).  

Kim, as modified, does not teach Kim, wherein the path setting unit determines whether there exists an open space (Kasai, [0025] “The route extension unit generates route information from the current position to a newly available space…”) and sets the shift reverse reproduction drive-out path if the path setting unit determines that the open space does not exist.  However, Kasai teaches this limitation (Kasai, [0059] “The parking route is a parking route that enables the own vehicle to reach the target parking position by moving the own vehicle backward with no turnabout”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Kasai to set the shift reverse reproduction drive-out path if the path setting unit determines that the open space does not exist.  Doing so would change the vehicle trajectory when there is no open space available to perform a direction change.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over by Kim et al. (US 2018/0345955 A1) in view of Yamaguchi et al. (US 2020/0017099 A1), in further view of Suzuki et al. (US 2020/0369204 A1), Kasai et al. (US 2020/0398829 A1) and Carlson et al. (US 2019/0016384 A1).
Regarding Claim 4, Modified Kim teaches the onboard processing device according to claim 3.  Kim, as modified, also teaches the path setting unit determines whether the direction changing operation has (Kim, [0256] “The sensing unit may include...a vehicle forward/reverse movement sensor,  [0257] “The sensing unit may acquire sensing signals with regard to...vehicle direction information”).
Kim, as modified, does not teach wherein if the path setting unit determines that there exists the open space.  However, Kasai teaches this limitation (Kasai, [0025] “The route extension unit generates route information from the current position to a newly available space…”).
Kim, as modified, also does not teach if the path setting unit determines that the direction changing operation has been performed, the path setting unit sets, as the other drive-out path, a direction reverse reproduction drive-out path in which the target vehicle is driven in a reverse direction along the parking path after the target vehicle is driven towards the parking path without performing a direction changing operation.  However, Carlson teaches these limitations.
Carlson teaches if the path setting unit determines that the direction changing operation has been performed (Carlson, [071] “...controller may be configured to implement path of travel , which includes a directional shifting of transmission gears…e.g., from forward to reverse”), the path setting unit sets, as the other drive-out path, a direction reverse reproduction drive-out path in which the target vehicle is driven in a reverse direction along the parking path after the target vehicle is driven towards the parking path without performing a direction changing operation (Carlson, [0039] “…controller may apply predetermined vehicular drive parameters in a reverse sequence to enable autonomous vehicle to travel in a reverse direction travel over path of travel”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Kasai to determine an open  
Regarding Claim 5, Modified Kim teaches the onboard processing device according to claim 4.  Kim, as modified, does not teach wherein if the path setting unit determines that there exists the open space, However Kasai teaches this limitation (Kasai, [0025] “The route extension unit generates route information from the current position to a newly available space”).
Kim, as modified, also does not teach that the direction changing operation has not been performed and the path setting unit sets, as the other drive-out path, a drive- out path with a complement path in which the target vehicle is driven in a reverse direction along the parking path after a direction changing operation in which a direction of the target vehicle is changed in the reverse direction by making use of the open space is performed.  However, Carlson teaches these limitations.

Carlson teaches that the direction changing operation has not been performed and the path setting unit sets, as the other drive-out path, a drive- out path with a complement path in which the target vehicle is driven in a reverse direction along the parking path (Carlson, [0062] “… to exit garage , autonomous vehicle drives along path portion  in a reverse gear to back out of garage”) after a direction changing operation in which a direction of the target vehicle is changed in the reverse direction by making use of the open space is performed (Carlson, [0025] “…autonomous vehicle may be configured to exit garage with the posterior portion leading along path of travel by using drive parameter data in a reverse manner…e.g., autonomous vehicle drives in reverse”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Kasai to determine an open .

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over by Kim et al. (US 2018/0345955 A1) in view of Yamaguchi et al. (US 2020/0017099 A1).

Regarding Claim 8, Kim teaches a control method for an onboard processing device capable of setting a drive-out path for a target vehicle from a parking place (Kim, [0244] “The parking-out system may perform an operation of pulling the vehicle out of a parking space”, Examiner interprets “parking space” as “parking place” – refer to Applicant’s Specification Fig 2) comprising: obtaining a parking path when the target vehicle enters the parking place and (Kim, [0245] “The parking-out system may perform an operation of pulling the vehicle out of a parking space, by providing a control signal to the vehicle drive apparatus based on location information of the vehicle ”); detecting a peripheral environment of the target vehicle by a periphery detection unit (Kim, [0075] “…the controller may determine: a type, location, and movement of an object in the vicinity of the vehicle”) ; and setting a drive-out path when the target vehicle drives out from the parking place based on the estimated vehicle position, the parking path (Kim, [0245] “The parking-out system may perform an operation of pulling the vehicle out of a parking space, by providing a control signal to the vehicle drive apparatus based on location information of the vehicle”, Examiner interprets “parking space” as “parking place” – refer to Applicant’s Specification Fig 2), and the detected peripheral environment by a path setting unit (Kim, [0246] “The parking-out system may perform an operation of pulling the vehicle out of a parking space, by providing a control signal to the vehicle drive apparatus based on object information received from the objection detection apparatus”).

Kim does not teach a parking map configured to specify a position of a driving affecting object that exists on a periphery of the parking place when the target vehicle enters the parking place by an information obtaining unit and estimating a vehicle position of the target vehicle on the parking map based on the detected peripheral environment by a vehicle position estimation.  However, Yamaguchi teaches this limitation.

Yamaguchi teaches a parking map configured to specify a position of a driving affecting object that exists on a periphery of the parking place when the target vehicle enters the parking place by an information obtaining unit (Yamaguchi, [0045] the map generation unit generates the environment map including objects around the parking target position“, Examiner interprets “parking space” as “parking place” – refer to Applicant’s Specification Fig 2) and estimating a vehicle position of the target vehicle on the parking map based on the detected peripheral environment by a vehicle position estimation (Yamaguchi, [0040] “the parking assist unit estimates…the position of the host vehicle on the environment map”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Yamaguchi to provide a parking map configured to specify a position of a driving affecting object that exists on a periphery of the parking place when the target vehicle enters the parking place and estimate a vehicle position of the target vehicle on the parking map based on the peripheral environment.  Doing so would allow setting of the drive-out path avoiding driving affecting objects.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636.  The examiner can normally be reached on 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.P./Examiner, Art Unit 3662  

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662